THE prisoner had, together with two other persons, been convicted of a conspiracy at the last oyer and terminer, for the city and county of New- York, but had not appeared on his recognizance in time to receive sentence: he afterwards came in, and was now brought up, on his own petition, to have judgment *176pronounced ; the public prosecutor appeared, but the record of the conviction not being made up and brought into court, the bench said they had nothing before them, on which to proceed; and, therefore, admitted him to bail.